Exhibit 10.1

WATTS WATER TECHNOLOGIES, INC.

MANAGEMENT STOCK PURCHASE PLAN

Amended and Restated as of January 1, 2005

I.              INTRODUCTION

The purpose of the Watts Water Technologies, Inc. Management Stock Purchase Plan
(the “Plan”) is to provide equity incentive compensation to selected management
employees of Watts Water Technologies, Inc. (the “Company”) and its
subsidiaries.  Participants in the Plan may elect to receive restricted stock
units (“RSUs”) in lieu of all or a portion of their annual incentive bonus and,
in some circumstances, make after-tax contributions in exchange for RSUs.  Each
RSU represents the right to receive one share of the Company’s Class A Common
Stock (the “Stock”) upon the terms and conditions stated herein.  RSUs are
granted at a discount of 33% from the fair market value of the Stock on the
Valuation Date (as defined in Subsection IV(B) below).  Vested RSUs will be
settled in shares of Stock after a period of deferral selected by the
participant, or upon termination of employment, if earlier.

The Plan is intended to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the guidance promulgated thereunder (“Section
409A”).  The Plan should be interpreted in a manner to comply with Section
409A.  In addition, this Plan is a “top hat plan” subject to certain provisions
of the Employee Retirement Income Security Act of 1974.

II.            ADMINISTRATION

The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”).  Each member of the Committee shall
be a “non-employee director” within the meaning of Rule 16b-3 promulgated under
the Securities Exchange Act of 1934, as amended (the “Act”).  The Committee
shall have complete discretion and authority with respect to the Plan and its
application, except as


--------------------------------------------------------------------------------


expressly limited herein.  Determinations by the Committee shall be final and
binding on all parties with respect to all matters relating to the Plan.

III.

ELIGIBILITY

 

Management employees of the Company and its subsidiaries as designated by the
Committee shall be eligible to participate in the Plan.

IV.           PARTICIPATION

A.            Restricted Stock Units.  Participation in the Plan shall be based
on the award of RSUs.  Each RSU awarded to a participant shall be credited to a
bookkeeping account established and maintained for that participant.

B.            Valuation of RSUs; Fair Market Value of Stock.  The value of each
RSU, for purposes of the Plan, shall be determined as follows:  The “Cost” of
each RSU shall be equal to 67% of the fair market value of the Stock on the
relevant Valuation Date.  The “Valuation Date” for each year is the date that is
the third business day after the date that the Company releases its year-end
earnings to the public.  The “Value” of each RSU shall be equal to its Cost plus
simple interest per annum on such amount at the one-year U.S. Treasury Bill rate
(as published in The Wall Street Journal) in effect on the Valuation Date and
each anniversary thereof.  For all purposes of the Plan, the “fair market value
of the Stock” on any given date shall mean the last reported sale price at which
Stock is traded on such date or, if no Stock is traded on such date, the most
recent date on which Stock was traded, as reflected on the New York Stock
Exchange.

C.            Election to Participate.  Each year, each participant may elect to
receive an award of RSUs under the Plan in lieu of any bonus payable for a
subsequent calendar year by completing a Bonus Deferral and RSU Subscription
Agreement (“Subscription Agreement”).  The Subscription Agreement shall provide
that the participant elects to receive RSUs in lieu of a specified portion of
any annual incentive bonus to be earned in the following calendar year.  Such
portion may be expressed as either (1) a specified percentage of the
participant’s actual bonus amount; (2) the lesser of a specified

2


--------------------------------------------------------------------------------


percentage or a specified dollar amount of the participant’s actual bonus
amount; or (3) a specified dollar amount up to 100% of the participant’s
targeted maximum bonus.  Any dollar amount specified must be at least $1,000;
and any percentage specified must be at least 10% and not more than 100%. 
Amounts specified pursuant to methods (1) and (2) are entirely contingent on the
amount of bonus actually awarded.  Where the participant specifies a fixed
dollar amount pursuant to method (3), however, the Subscription Agreement shall
provide that, if the specified dollar amount exceeds the actual bonus amount
awarded, the participant undertakes to pay the excess, in cash or by check, to
the Company within five days after the date the participant receives notice of
the bonus amount.

D.            Deferral Beyond Vesting Period.  Each Subscription Agreement shall
specify a deferral period, beyond the three-year vesting period, for the RSUs to
which it pertains.  The deferral period shall be expressed as a number of whole
years, not less than three, beginning on the Valuation Date.  Subscription
Agreements must be received by the Company no later than December 31 of the year
prior to the year in which the bonus amount will be earned.  Notwithstanding the
foregoing, to the extent that any bonus deferred hereunder constitutes
“performance-based compensation” within the meaning of Section 409A,
Subscription Agreements with respect to such compensation must be received by
the Company no later than six months before the end of the so-called performance
period to which such bonus relates.

E.             Changes to Deferral Period before December 31, 2005.  At any time
before December 31, 2005, a participant may change the deferral period specified
in a Subscription Agreement that was in effect prior to December 31, 2005.

F.             Changes to Deferral Period after January 1, 2006.  Effective
January 1, 2006, a participant may change the deferral period specified in a
Subscription Agreement to extend the deferral period, provided, however, that
any such change must be made at least 12 months before the original distribution
date.  Any such change shall not become

3


--------------------------------------------------------------------------------


effective for 12 months after it is made.  In addition, any such change must
extend the deferral period for a minimum of five additional years from the
original distribution date.  Participants are not permitted to change a deferral
to reduce the length of a deferral period.

G.            Award of RSUs.  On each annual Valuation Date, the Company shall
award RSUs to each participant as follows:  Each participant’s account shall be
credited with a whole number of RSUs determined by dividing the amount
(expressed in dollars) that is determined under his or her Subscription
Agreement by the Cost of each RSU awarded on such date.  No fractional RSU will
be credited and the amount equivalent in value to the fractional RSU will be
paid out to the participant currently in cash.

V.            VESTING AND SETTLEMENT OF RSUs

A.            Vesting.  A participant shall become vested in the RSUs that are
awarded in a year over a three-year vesting period in which one-third of the
RSUs shall vest on each anniversary of the Valuation Date on which the RSUs were
awarded as long as the participant remains employed by the Company or a
subsidiary on each such anniversary date.

B.            Settlement After Vesting.  With respect to each vested RSU, the
Company shall issue to the participant one share of Stock within 30 days after
the earliest of: (i) the end of the deferral period specified in the
participant’s Subscription Agreement pertaining to such RSU; (ii) the date of
the participant’s termination of employment with the Company and its
subsidiaries; (iii) the date of the participant’s death; or (iv) the date the
participant becomes Disabled (as defined below).

For purposes of this Plan, a participant shall be “Disabled” if the participant
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (ii) is, by

4


--------------------------------------------------------------------------------


reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the participant’s employer.

C.            Settlement Prior to Vesting.  If a participant terminates his/her
employment with the Company, the participant’s nonvested RSUs shall be canceled
and he or she shall receive a cash payment equal to the lesser of (a) the Value
of such RSUs or (b) an amount equal to the number of such RSUs multiplied by the
fair market value of the Stock on the date of the participant’s termination of
employment.

D.            Committee’s Discretion.  The Committee shall have complete
discretion to determine the circumstances of a participant’s termination of
employment, including whether the same is a result of Disability, and the
Committee’s determination shall be final and binding on all parties and not
subject to review or challenge by any participant or other person.  Except as
otherwise provided in Subsection VIII.(C) hereof, in no event may the Committee
apply its discretion to accelerate the time or schedule of any payment made
under the Plan.

E.             Waiting Period Applicable to Officers.  Notwithstanding the
provisions of Subsections V.(B) and V.(C) above, any participant who is a “key
employee” within the meaning of Section 416(i) of the Code (which generally
includes any officers of the Company) may not receive any payment or settlement
with respect to his/her RSUs in connection with his/her termination of
employment until the expiration of a six month waiting period following such
termination of employment.  This waiting period does not apply to the
termination of an officer’s employment as a result of the officer’s death or
Disability (as defined in Subsection V.(B) above).

5


--------------------------------------------------------------------------------


VI.           DIVIDEND EQUIVALENT AMOUNTS

Whenever dividends (other than dividends payable only in shares of Stock) are
paid with respect to Stock, each participant shall be paid an amount in cash
equal to the number of his or her vested RSUs multiplied by the dividend value
per share.  In addition, each participant’s account shall be credited with an
amount equal to the number of such participant’s nonvested RSUs multiplied by
the dividend value per share.  Amounts credited with respect to each nonvested
RSU shall be paid, without interest, on the date the participant becomes vested
in such RSU, or when the participant receives payment of his or her nonvested
RSUs pursuant to Subsection V.(C).

VII.         DESIGNATION OF BENEFICIARY

A participant may designate one or more beneficiaries to receive payments or
shares of Stock in the event of his/her death.  A designation of beneficiary may
apply to a specified percentage or a participant’s entire interest in the Plan. 
Such designation, or any change therein, must be in writing and shall be
effective upon receipt by the Company.  If there is no effective designation of
beneficiary, or if no beneficiary survives the participant, the participant’s
estate shall be deemed to be the beneficiary.

VIII.        SHARES ISSUABLE; MAXIMUM NUMBER OF RSUs; ADJUSTMENTS; CHANGE IN
CONTROL

A.            Shares Issuable.  The aggregate maximum number of shares of Stock
reserved and available for issuance under the Plan shall be 1,000,000.  For
purposes of this limitation, the shares of Stock underlying any RSUs that are
canceled shall be added back to the shares of Stock available for issuance under
the Plan.  Shares subject to the Plan are authorized but unissued shares or
shares that were once issued and subsequently re-acquired by the Company.

B.            Adjustments.  In the event of a stock dividend, stock split or
similar change in capitalization affecting the Stock, the Committee shall make
appropriate adjustments in (i) the number and kind of shares of Stock or
securities with respect to which RSUs shall thereafter be granted, (ii) the
number and kind of shares remaining

6


--------------------------------------------------------------------------------


subject to outstanding RSUs; (iii) the number of RSUs credited to each
participant’s account; and (iv) the method of determining the value of RSUs.

C.            Change in Control.  In the event of any proposed merger,
consolidation, sale, dissolution or liquidation of the Company, all non-vested
RSUs shall become fully vested upon the effective date of such merger,
consolidation, sale, dissolution or liquidation and the Committee in its sole
discretion may, as to any outstanding RSUs, make such substitution or adjustment
in the aggregate number of shares reserved for issuance under the Plan and the
number of shares subject to such RSUs as it may determine on an equitable basis
and as may be permitted by the terms of such transaction, or terminate such RSUs
upon such terms and conditions as it shall provide.  In the event that any such
merger, consolidation, sale, dissolution or liquidation of the Company
constitutes a “change in control event” for purposes of Section 409A, the
Committee may terminate the Plan and make payment with respect to each RSU
(taking into account any adjustment provided for herein), provided that such
payment is made within 12 months of such change in control event.

IX.           AMENDMENT OR TERMINATION OF PLAN

The Company reserves the right to amend or terminate the Plan at any time, by
action of its Board of Directors, provided that no such action shall adversely
affect a participant’s rights under the Plan with respect to RSUs awarded and
vested before the date of such action, and provided, further, that Plan
amendments shall be subject to approval by the Company’s shareholders to the
extent required by the Act to ensure that awards are exempt under Rule 16b-3
promulgated under the Act or as otherwise required by applicable law, including
the relevant listing requirements of the New York Stock Exchange.

X.            MISCELLANEOUS PROVISIONS

A.            No Distribution; Compliance with Legal Requirements.  The
Committee may require each person acquiring shares of Stock under the Plan to
represent to and

7


--------------------------------------------------------------------------------


agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof.  No shares of Stock shall be issued
until all applicable securities laws and other legal and stock exchange
requirements have been satisfied.  The Committee may require the placing of such
stop-orders and restrictive legends on certificates for Stock as it deems
appropriate.

B.            Withholding.  Participation in the Plan is subject to any required
tax withholding on wages or other income of the participant in connection with
the Plan.  Each participant agrees, by entering the Plan, that the Company shall
have the right to deduct any such taxes, in its sole discretion, from any amount
payable to the participant under the Plan or from any payment of any kind
otherwise due to the participant.  Participants who wish to avoid the
withholding of shares of Stock otherwise issuable to them under the Plan should
arrange with the Company to pay the amount of taxes required to be withheld in
advance of the settlement date.

C.            Notices; Delivery of Stock Certificates.  Any notice required or
permitted to be given by the Company or the Committee pursuant to the Plan shall
be deemed given when personally delivered or deposited in the United States
mail, registered or certified, postage prepaid, addressed to the participant at
the last address shown for the participant on the records of the Company. 
Delivery of stock certificates to persons entitled to receive them under the
Plan shall be deemed effected for all purposes when the Company or a share
transfer agent of the Company shall have deposited such certificates in the
United States mail, addressed to such person at his/her last known address on
file with the Company.

D.            Nontransferability of Rights.  During a participant’s lifetime,
any payment or issuance of shares under the Plan shall be made only to him/her. 
No RSU or other interest under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt by a participant or any beneficiary under the Plan to do
so shall be void.  No interest under the Plan shall in

8


--------------------------------------------------------------------------------


any manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of a participant or beneficiary entitled thereto.

E.             Company’s Obligations to Be Unfunded and Unsecured.  The Plan
shall at all times be entirely unfunded, and no provision shall at any time be
made with respect to segregating assets of the Company (including Stock) for
payment of any amounts or issuance of any shares of Stock hereunder.  No
participant or other person shall have any interest in any particular assets of
the Company (including Stock) by reason of the right to receive payment under
the Plan, and any participant or other person shall have only the rights of a
general unsecured creditor of the Company with respect to any rights under the
Plan.

F.             Governing Law.  The terms of the Plan shall be governed,
construed, administered and regulated in accordance with the laws of the
Commonwealth of Massachusetts.  In the event any provision of this Plan shall be
determined to be illegal or invalid for any reason, the other provisions shall
continue in full force and effect as if such illegal or invalid provision had
never been included herein.

G.            Effective Date of Plan.  The Plan became effective as of October
17, 1995, upon approval by the holders of a majority of the shares of the
Company’s Class A Common Stock and Class B Common Stock, voting as a single
class, present or represented and entitled to vote at a meeting of the
shareholders.

9


--------------------------------------------------------------------------------


WATTS WATER TECHNOLOGIES, INC.


AMENDMENT NO. 1

TO

WATTS WATER TECHNOLOGIES, INC.

MANAGEMENT STOCK PURCHASE PLAN


AMENDED AND RESTATED AS OF JANUARY 1, 2005

The Management Stock Purchase Plan of Watts Water Technologies, Inc. as amended
and restated as of January 1, 2005 (the “Plan”) is hereby amended as follows:

1.             Subsection VIII.A of the Plan is deleted and replaced with the
following:

“A.          Shares Issuable.  The aggregate maximum number of shares of Stock
reserved and available for issuance under the Plan shall be 2,000,000.  For
purposes of this limitation, the shares of Stock underlying any RSUs that are
canceled shall be added back to the shares of Stock available for issuance under
the Plan.  Shares subject to the Plan are authorized but unissued shares or
shares that were once issued and subsequently re-acquired by the Company.”

2.             Except as amended hereby, the Plan remains in full force and
effect.

Adopted by the Board of Directors on February 6, 2007

Approved by the Stockholders on May 2, 2007

10


--------------------------------------------------------------------------------